Citation Nr: 1501258	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vulvar cancer. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1995 to October 1998 and from July 2001 to September 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claim has been remanded by the Board twice previously, with the most recent occurring in June 2014.  The Board directed the RO to obtain an addendum opinion about the possibility that the Veteran developed chronic human papillomavirus (HPV) as a result of her military service.  Review of the completed development reveals that there was, at the very least, substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.  


FINDING OF FACT

The Veteran's vulvar cancer is not related to a disease or injury in service; and it did not manifest within one year of service separation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for vulvar cancer have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in April 2008 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed her of the evidence required to substantiate this claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A. This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also her post-service VA and private treatment records.  Additionally, she was provided a VA compensation examination and afforded subsequent VA medical opinions, the reports of which comment on the possible relationship between the vulvar cancer and her active duty service.  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Service Connection

The Veteran asserts that her vulvar cancer is the result of squamous intraepithelial lesions she had during active duty in January 1996.  She contends that an in-service cryosurgery did not completely remove or freeze the precancerous cells on her cervix and that as a result, she developed vulvar cancer nine years later.  Alternatively, the argument has been raised that the cancer is a result of her HPV condition, which may have been worsened by her active duty service. 

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  HPV is not contained on the list. However, malignant tumors, to include vulvar cancer are considered to be chronic; thus presumptive service connection is  applicable.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Service connection is also available for a preexisting condition provided it was aggravated during service beyond the course of its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA regulations, every veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.; § 3.304(b)(1).  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

Turning now to the facts of this case, service treatment records reveal that an entrance examination conducted in August 1994 reflects a normal pelvic examination.  However, prior to the Veteran's entrance into service, a July 1995 medical record indicates the Veteran had an abnormal Pap smear that showed moderate dysplasia and high risk HPV.  A November 1995 service treatment record indicates the Veteran had high grade squamous intraepithelial lesion of the cervix.  Service treatment records document that the Veteran underwent cryosurgeries in January 1996 and August 1998.

Private treatment records dated in May 2007 show the Veteran underwent a wide radical excision of a vulvar lesion for micro-invasive squamous cell carcinoma of the vulva.  An operative report indicates the Veteran had noted a lesion approximately one year prior to the surgery. 

In support of her claim, the Veteran submitted a May 2008 letter from Dr. J.M., a gynecologic oncologist.  Dr. J.M. reported that the Veteran underwent surgery in May 2007 after a diagnosis of micro-invasive carcinoma of the vulva.  Dr. J.M. stated that the cause of vulvar cancer was usually viral in etiology and that the same virus was responsible for cervical dysplasia (pre-cancer cells developing in the vagina and cervix).  

In October 2008, the Veteran underwent VA examination in conjunction with her claim.  The VA examiner reviewed the Veteran's claims file and noted the pre-service, in-service, and post-service treatment records.  After performing a physical examination, the VA examiner diagnosed incompetent cervix resulting in preterm deliveries; history of squamous cell carcinoma of the vulva; and history of severe cervical dysplasia with history of abnormal Pap smear, with the last Pap smear being within normal limits.  The VA examiner noted the Veteran's assertions that her squamous cell carcinoma of the vulva, which was diagnosed in 2007, was the result of unresolved issues from a January 1996 cryosurgery.  The VA examiner opined that vulvar squamous cell carcinoma was not the result of unresolved issues from the cryosurgery performed during active duty.  The examiner stated that although both cervical dysplasia and cervical squamous cell carcinoma and vulvar dysplasia and vulvar squamous cell carcinoma had the same viral etiology, specifically high risk HPV, the vulvar cancer was a completely different location from the Veteran's cervical dysplasia.  The VA examiner noted that it was unknown when the Veteran was exposed to HPV of the vulva but found it reasonable to assume that it was at the same time she was exposed to HPV of the cervix.  The VA examiner opined that the initial vulvar HPV exposure was at least as likely as not caused by or the result of the same cervical HPV exposure documented prior to service.  The VA examiner reported that high risk HPV could become dormant and express itself at later points in life, and therefore one could not have any lesions but then a few years later have an abnormal Pap smear and dysplasia resulting from the exposure.  The VA examiner found that this could possibly be the case for the Veteran.  In this respect, the VA examiner did not believe the condition was aggravated during active duty service.  The VA examiner noted the Veteran's assertion that the January 1996 cryosurgery was not resolved as she was diagnosed nine years after service with squamous cell carcinoma of the vulva.  However, the VA examiner found this claim was unfounded, as the cryosurgery was performed on the cervix, which was a completely different location than the squamous cell carcinoma of the vulva. 

A VA medical opinion dated September 2013 was provided in conjunction with the Veteran's claim.  First, the examiner opined that the Veteran's vulvar cancer "is not at least as likely as not related to active duty service."  In reaching this conclusion, the examiner noted that the Veteran clearly had HPV exposure prior to joining the military from November 1995 to November 1998 and then a second enlistment from July 2001 through September 2001.  The examiner noted that she underwent a LEEP in July 1995 before entering.  After her cryotherapy treatments when she initially joined, there were documented normal paps from 1996 to 1998 and then 2002 to 2003.  The examiner concluded that with normal paps and normal vulvar exams, there was no worsening of her prior HPV exposure while in the military.  Second, the examiner concluded that the Veteran was exposed to the HPV virus prior to joining the military, but a patient can have the virus years before it becomes active.  The examiner noted that there was no way to prove she absolutely had the virus prior to joining versus during her active duty service versus after her time in service.  The examiner noted that what is known is that the vulvar carcinoma was diagnosed as microinvasive in 2007, which was six years after she left the military, making it less likely than not related to her time in service. 

The examiner further noted that in general, HPV is thought to be responsible for more than 90 percent of anal and cervical cancer and more than 50 percent of vaginal, vulvar, and penile cancers.  The examiner noted that there were two types of HPV (types 16 and 18) that cause about 75 percent of cervical cancer cases, about 70 percent of vaginal cancer cases, and about 50 percent of vulvar cancer cases.  Finally, the examiner concluded that the Veteran's disability did not worsen while in service, which was verified by all the normal paps after her initial cryotherapy, and there was no aggravation documented.

As stated above, the claim was remanded for another addendum opinion specifically regarding whether the Veteran had "chronic HPV" that was related to service.  This opinion was generated in October 2014 by a new VA examiner.  The examiner indicated that the claims file was reviewed.  She ultimately opined that the Veteran's HPV and vulvar cancer were less likely than not caused by or incurred while in the military.  

The examiner explained that HPV infection may become dormant for prolonged periods of time and then reactivate later in life, with the possibility of developing into cancer.  She noted that the Veteran was diagnosed with HPV in July 1995-prior to joining the military.  She stated that the results of a July 1995 Pap smear and pathology biopsy report establishes a diagnosis of HPV that clearly and unmistakably existed prior to service.  The examiner continued by stating the Veteran's in-service Pap smears were all normal except for one in January 1996, but any issue had resolved by the April 1996 follow-up after a cryosurgery.  There were also normal vulvar exams; thus, she concluded that there was no objective evidence of aggravation of the HPV beyond its natural progression.  

The examiner then noted the Veteran's diagnosis of squamous cell carcinoma of the vulva in April 2007.  She highlighted that this was five plus years after separation and twelve plus years after her initial diagnosis of HPV.  She concluded:

[t]he vulvar cancer requiring wide radical excision of the central perineum is a progression of the dormant HPV diagnosed prior to active duty in 1995.  With normal Pap smears and normal vulvar exams while on active military duty and within the year proximal to military service, there is no objective evidence of aggravation beyond its natural progression.

She then finished by again stating it was less likely than not that HPV or the vulvar cancer was caused by active duty service.  

All three medical opinions regarding the etiology of the Veteran's vulvar cancer are against finding a relationship to active duty service, including as related to HPV.  The final October 2014 opinion also opines against any HPV being either caused by or aggravated by service.  The vulvar cancer was not diagnosed within one year of service separation but many years later.  The Board places great weight on these opinions, as they are competent and credible and were made after thorough review of all the evidence of record.  Furthermore, they are afforded more weight than the private statement the Veteran submitted from Dr. J. M. which stated generally that a viral infection could cause vulvar cancer.  This statement was not an etiological opinion specifically tailored to the Veteran's case and instead was a general statement regarding the viral etiology of vulvar cancer.  The statement is agreed with by the VA examiners who commented on this case.  However, the evidence is against a finding that the HPV was caused by or aggravated by her active duty service.  Instead, as opined by the October 2014 VA examiner, there is clear and unmistakable evidence that it pre-existed service and was not chronically worsened during service.  There is no medical evidence to the contrary.  

The origin or cause of the Veteran's vulvar cancer and HPV is not a simple question that can be determined based on mere observation by a lay person, thus the Veteran's lay opinion is not competent to establish a nexus between her service and these conditions.  See Jandreau, 492 F. 3d at 1376-77(Fed. Cir. 2007).  As the only competent medical opinions of record regarding such a nexus are negative, the preponderance of the evidence is against the Veteran's claim. Moreover, as to the concept of continuity of symptomatology to establish a nexus to service in this case, the Board notes that the Veteran does not assert and the record does not reflect vulvar cancer in service or continuously since then.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  










ORDER

Entitlement to service connection for vulvar cancer is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


